IN THE SUPREME COURT OF THE STATE OF DELAWARE

    WARREN HARRIS,1                                §
                                                   §   No. 210, 2020
          Petitioner Below,                        §
          Appellant,                               §
                                                   §   Court Below—Family Court
          v.                                       §   of the State of Delaware
                                                   §
    DIVISION OF FAMILY SERVICES,                   §
                                                   §   File Nos. CS20-01125, CS20-01249
          Respondent Below,                        §   Petition Nos. 20-05875, 20-05868
          Appellee.                                §
                                                   §

                               Submitted: February 19, 2021
                                Decided: April 20, 2021

Before SEITZ, Chief Justice; VALIHURA and VAUGHN, Justices.

                                            ORDER

         Upon consideration of the parties’ briefs and the record below, it appears to

the Court that:

         (1)    The appellant, Warren Harris, filed this appeal from a Family Court

decision denying his petitions for guardianship. After careful consideration of the

briefs and the record below, we conclude that the Family Court erred in its




1
    The Court previously assigned pseudonyms to the parties under Supreme Court Rule 7(d).
application of the law, but that denial of the petitions should be affirmed on

alternative grounds.2

          (2)   On October 1, 2019, the Family Court terminated the parental rights of

the biological parents of Brian Potter and Kevin Sanders (“the Children”) and

transferred those rights to the appellee, the Division of Family Services (“DFS”), for

purposes of adoption.3 Brian’s parents consented to termination of their parental

rights. Kevin’s mother (who was also Brian’s mother) consented to termination of

her parental rights. Kevin’s father was unknown and his parental rights were

terminated for abandonment. There was no appeal from the termination of parental

rights.

          (3)   On February 28, 2020, Harris filed a petition for guardianship of the

Children. Harris identified himself as the uncle of the Children. He alleged that

Brian was dependent, neglected, or abused because DFS had taken him from his

family. He alleged that Kevin was dependent, neglected, or abused because he was

in foster care instead of with Harris, who had assisted with his health and welfare.

          (4)   DFS moved to dismiss the petitions under Family Court Civil Rule

12(b)(6). DFS argued that the petitions did not satisfy the requirements of 13 Del.




2
  Unitrin, Inc. v. American Gen. Corp., 651 A.2d 1361, 1390 (Del. 1995) (recognizing that an
appellate court may affirm a judgment on the basis of a different rationale than the rationale
articulated by the trial court).
3
  The Court may take judicial notice of the records of any State court. D.R.E. 202(d)(1)(C).
                                              2
C. § 2322 for guardianship because Harris did not plead any facts indicating that the

Children were dependent, neglected, or abused in the custody of DFS. DFS also

filed answers to the petition. The attorney for the Children responded to the motions

to dismiss, admitting DFS’s allegations and requesting that the Family Court dismiss

the guardianship petitions. Harris opposed the motions to dismiss, arguing that DFS

had taken the Children from their blood relatives.

      (5)    On May 29, 2020, the Family Court denied the guardianship petitions.

Interpreting 13 Del. C. § 1114 to permit only adoption or permanent guardianship

for a child whose parents’ parental rights were terminated, the Family Court denied

Harris’s petitions because they were for standard guardianship under 13 Del. C. §

2320 et seq. and did not meet the criteria for permanent guardianship under 13 Del.

C. § 2350 et seq. On June 5, 2020, the Family Court granted a petition for adoption

of the Children. On June 26, 2020, Harris appealed the Family Court’s denial of his

petition for guardianship.

      (6)    On appeal, Harris argues that the Family Court and DFS conspired to

keep the Children from him and other family members. Harris also makes claims

relating to another child who is not part of this appeal.

      (7)    DFS argues that affirmance of the Family Court’s judgment is

appropriate because Harris’s guardianship petition did not comply with Section

1114. DFS further contends that Harris’s appeal is moot in light of the Children’s


                                           3
adoption and Harris’s failure to appeal the termination of parental rights or adoption

orders. The Office of the Child Advocate (“OCA”), which appears on behalf of the

Children, argues that the Family Court’s interpretation of Section 1114 was

erroneous, but this error is moot because the Children achieved permanency through

adoption and the adoption is not subject to attack through collateral or direct

proceedings.

       (8)     This Court’s review of a Family Court decision denying a petition for

guardianship includes a review of both law and the facts.4 We review questions of

law, including the interpretation of statutes, de novo.5 “The goal of statutory

construction is to determine and give effect to legislative intent.”6 When the

unambiguous language of the statute clearly reflects the intent of the legislature, the

statutory language controls.7 If the statute is determined to be unambiguous, “there

is no need for judicial interpretation, and the plain meaning of the statutory language

controls.”8 “A statute is ambiguous ‘if it is reasonably susceptible of different

constructions or interpretations’ or ‘if a literal reading of the statute would lead to

an unreasonable or absurd result not contemplated by the legislature.’” 9



4
  Mundy v. Devon, 906 A.2d 750, 752 (Del. 2006).
5
  Clark v. Clark, 47 A.3d 513, 517 (Del. 2012).
6
  Eliason v. Englehart, 733 A.2d 944, 946 (Del. 1999).
7
  Spielberg v. State, 558 A.2d 291, 293 (Del. 1989)
8
  Eliason, 733 A.2d at 946.
9
  LeVan v. Independence Mall, Inc., 940 A.2d 929, 933 (Del. 2007) (quoting Newtowne Vill. Serv.
Corp. v. Newtowne Rd. Dev. Co., 772 A.2d 172, 175 (Del. 2001)).
                                              4
       (9)     Having carefully considered the relevant statutory language, the

parties’ submissions, and the order on appeal, we conclude that the Family Court

erred in interpreting Section 1114 to prohibit standard guardianship for a child whose

parents’ parental rights were terminated. Section 1114 provides:

       After the issuance of an order terminating the existing parental rights
       and transferring them to the Department or a licensed agency, the
       agency shall attempt to promptly place the child for adoption. Every 6
       months thereafter until an adoption decree or permanent guardianship
       order is entered the agency shall advise the Court in writing of the status
       of the child stating the reasons for the delay in placement or adoption.
       The Court may, after notice, hold a hearing to determine if any further
       action is required in the best interest of the child. When a child has
       been in a guardianship for at least 2 years, the Department may petition
       the Court for permission to provide reports on a 12-month basis.10

As set forth in this section, DFS or a licensed agency are required, after the

termination of parental rights, to attempt prompt placement of the child for adoption

and to provide periodic reports on the child’s status to the Family Court. Section

1114 reflects the preference for adoption of a child whose parents’ parental rights

were terminated, but also recognizes that adoption may not be possible.11 Nothing

in the plain language of Section 1114 prohibits a standard guardianship for a child

who parents’ parental rights were terminated.12 The Family Court’s interpretation


10
   13 Del. C. § 1114.
11
   Id. (providing “the agency shall attempt to promptly place the child for reduction” and referring
to outcomes other than adoption) (emphasis added).
12
   This is the case regardless of whether the “guardianship” referred to in the last sentence of
Section 1114 refers to a permanent guardianship as DFS contends or a standard guardianship as
OCA suggests. We find it unnecessary to resolve this question as DFS’s reporting obligations are
not at issue in this appeal.
                                                 5
of Section 1114 to prohibit standard guardianship and to require denial of Harris’s

petitions for standard guardianship was erroneous.

       (10) Notwithstanding this error, the Family Court’s denial of the petitions

for guardianship may be affirmed on alternative grounds. A petition for standard

guardianship must, among other things, plead that “the child is dependent, neglected,

or abused and the reasons therefore.”13 Harris failed to plead any facts in his

petitions suggesting that the Children were dependent,14 neglected,15 or abused.16

At the time of Harris’s petitions, the Family Court had terminated the parental rights

of the Children’s parents (primarily with their consent) and transferred those rights

to DFS for purposes of adoption, the Children were in the custody of DFS, and the

Children were living with an adoptive resource. According to Harris’s own brief,




13
   13 Del. C. § 2322(9)(a).
14
   13 Del. C. § 2302(7) (providing that dependency or dependent child is defined as set forth in 10
Del. C. § 901); 10 Del. C. § 901(8) (defining dependency or dependent child to mean that a person
responsible for the care, custody, or control of a child does not have the ability or financial means
to care for the child and fails to provide the necessary care, or the child lives with an adult who
does meet the definition of a relative on an extended basis without assessment by DFS or its
licensed agency, or the child has been placed with a licensed agency that has certified it cannot
complete a suitable adoption plan).
15
   13 Del. C. § 2302(12) (providing that neglect or neglected child is defined as set forth in 10 Del.
C. § 901); 10 Del. C. § 901(18) (defining neglect or neglected child to mean that a person
responsible for the care, custody, or control of a child and with the ability and financial means to
care for the child fails to provide the necessary care, severely abuses alcohol or drugs and that
abuse threatens the child’s ability to receive the necessary care, or fails to provide the necessary
supervision for the child).
16
   13 Del. C. § 2302(1) (providing that abuse or abused child is defined as set forth in 10 Del. C. §
901); 10 Del. C. § 901(1) (defining abuse or abused child to mean that a person sexually abuses a
child or has care, custody, or control of the child and causes physical injury, emotional abuse,
torture, exploitation, or maltreatment or mistreatment).
                                                  6
he knew that the Children were in foster care and he attended Family Court

proceedings leading to the termination of parental rights on October 1, 2019. Despite

Harris’s knowledge and participation in the proceedings, he did not file the petitions

for guardianship until February 28, 2020. Under these circumstances, denial of the

petitions was appropriate. Since the denial of those petitions, the Children have been

adopted and the adoption orders are not subject to attack through collateral or direct

proceedings.17

       NOW, THEREFORE, IT IS ORDERED that the judgment of the Family

Court is AFFIRMED.

                                              BY THE COURT:



                                              /s/ Karen L. Valihura
                                              Justice




17
  13 Del. C. § 918 (“Upon the expiration of 6 months from the date of the entry of the decree of
adoption, any irregularities in the proceedings shall be deemed cured, and the validity of such
decree shall not thereafter be subject to attack either through collateral or direct proceedings.”).
                                                 7